MEMORANDUM **
Roderick Serrano appeals pro se the district court’s judgment and other decisions against him in his action arising out of his former employment as a juvenile counselor with the Washington County Juvenile Services Department. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal and summary judgment. Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir. 1994). We review for abuse of discretion the district court’s denial of a default judgment, Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.1986), and denial of relief from judgment pursuant to Fed.R.Civ.P. 60(b), Casey v. Albertson’s, Inc., 362 F.3d 1254, 1257 (9th Cir.2004). We affirm.
The magistrate judge did not abuse his discretion when he denied Serrano’s motion for judgment by default because Serrano did not serve defendants pursuant to Fed.R.Civ.P. 4(c) and defendants’ timely filed a waiver of service pursuant to Fed.R.Civ.P. 4(d). Defendants therefore were not in default at the time Serrano moved for a default judgment. See Fed.R.Civ.P. 12(a)(1)(B) (requiring an answer within 60 days when service was pursuant to Rule 4(d)).
The district court properly granted summary judgment because Serrano failed to oppose defendants’ motion with “some significant probative evidence.” T.W. Elec., 809 F.2d at 630 (“[T]he nonmoving party may not merely state that it will discredit the moving party’s evidence at trial and proceed in the hope that something can be developed at trial in the way of evidence to support its claim.”).
The district court did not abuse its discretion when it denied relief from judgment pursuant to Fed.R.Civ.P. 60(b)(2), (3) and (6), because Serrano failed to present any evidence that was newly-discovered or clearly evinced fraud or other misconduct, and failed to present any other reason justifying relief. See Casey, 362 F.3d at 1260; United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.1993).
We deem waived Serrano’s contentions in the opening brief that are not set forth in compliance with Fed. R.App. P. 28(a). *706See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986).
We are unpersuaded by Serrano’s remaining contentions, including his unsupported allegations that the district court deprived him of equal protection and due process in dismissing his action for failure to state a claim.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.